IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                             No. 95-30616
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellant,

versus

JUNIOR LEE ELEY,

                                      Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. CA-95-1081
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant appeals from the district court's order denying

his motion for relief under 28 U.S.C. § 2255.      He argues only

that the district court erred in applying an enhancement under

U.S.S.G. § 4B1.1, career offender, rather than apply § 4B1.4,

armed career criminal.

     We have reviewed the argument and the record and perceive no

reversible error.   Eley’s challenge to the district court’s

application of the Guidelines is not cognizable in § 2255 because

a district court’s technical application of the Guidelines does

not give rise to a constitutional issue.       United States v.

Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 95-30616
                 -2-

AFFIRMED.